Order entered March 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-15-00818-CR

                 CHRISTOPHER JAMES HOLDER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-80782-2013

                                       ORDER

      This case has been remanded to this Court from the Texas Court of Criminal

Appeals. Appellant shall file a supplemental brief or written waiver of further

briefing no later than April 4, 2022, and the State shall file its supplemental brief or

written waiver of further briefing no later than April 25, 2022.


                                               /s/    LANA MYERS
                                                      JUSTICE